Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 23.1 Consent of Independent Registered Public Accounting Firm The Board of Directors Northfield Bancorp, Inc.: We consent to incorporation by reference in the Registration Statement No. 333-147500 of Northfield Bancorp, Inc. on Form S-8 of our report dated June 16, 2008, relating to the financial statements appearing in this Annual Report on Form 11-K of Northfield Bank Employee Savings Plan as of and for the year ended December 31, 2007. /s/ Withum Smith & Brown, P.C . Morristown, New Jersey June 20, 2008
